Citation Nr: 0721070	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for Post-Traumatic Stress 
Disorder (PTSD). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout the appeal in the present case, the veteran has 
contended that since June 1972 he has suffered from PTSD due 
to stressful in service experiences including being involved 
in heavy combat.  He stated that he feared for his life every 
moment he was in Vietnam and that he has bad memories of 
people dying, constantly relives being fired at, and has 
trouble sleeping.  Why the veteran's combat participation has 
not been conceded by the adjudicating authority is not clear 
in light of his 10 months and 15 days of service in Viet Nam, 
the nature of his Military Occupational Specialties (MOS's) 
of Indirect Fire Crewman and Light Weapons Infantryman, and 
his receipt of the Army Commendation Medal for his service in 
Viet Nam.

With respect to the claimed psychiatric disability, the 
veteran has not been afforded a VA examination to determine 
whether he has a diagnosed psychiatric disorder that is 
related to service.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. See 38 C.F.R. § 3.159(c) (4).

Thus, a psychiatric examination is warranted.
Accordingly, the case is REMANDED for the following action:

1.	Arrangements should be made with the 
appropriate
VA medical facility for the veteran to 
undergo a VA psychiatric examination to 
obtain a medical opinion concerning the 
nature, etiology, and probable time of 
onset of his current psychiatric 
pathology. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  

The VA examiner should indicate whether it 
is at least as likely as not that any 
psychiatric disorder currently present, to 
include PTSD, is etiologically related to 
the veteran's military service.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

Send the claim folder (C file) to the 
examiner for a review of the veteran's 
pertinent medical history in conjunction 
with the examination, to facilitate making 
these important determinations.  

The rationale for all opinions expressed 
should be discussed.  The examination 
report must confirm that the claims folder 
was reviewed.

2.	After undertaking any other development 
deemed
essential in addition to that specified 
above, readjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be 	provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his claim 
for benefits, and summarize the evidence 
and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



